DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered. The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  
3.	Claims 1, 2, 4-6, and 9-23 are currently pending.
4.	In the reply filed on August 19, 2016, applicant elected Group VII, claims 11 and 17, with claims 1-3, 7, 8, and 22 as linking claims with traverse.  In the amendment filed June 21, 2017, claims 1 and 22 were amended to read on Group IIX, treatment of cognitive disorders or deficits associated with the normal aging process.  Due to this amendment, the claims of Group VII are rejoined with the claims of Group IIX.  In addition, due to the amendment, there are no longer linking claims present in the claim set.  The rejoined, elected claims are 1, 2, 11, 17, 19, 22 and 23.
5.	Claims 4-6, 9, 10, 12-16, 18, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1, 2, 11, 17, 19, 22 and 23 are examined on the merits.

Claim Rejections - 35 USC § 112
7.	Claims 1, 2, 11, 17, 19, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to state “a spearmint extract using water as a solvent”.  Claim 22 has been amended to state to state “a spearmint plant obtained through water extraction”.  Claim 23 has been amended to state “a natural extract derived from a spearmint plant using water as a solvent.”  These new limitations introduce new matter into the application.  The original disclosure does not disclose the solvent used to make the extract and does not explicitly or implicitly teach the use of water as an extraction solvent.  In addition, although “natural” is considered indefinite for the reasons discussed below, the specification also does not discuss or define a “natural” extract.  Thus, applicant was not in possession of these limitations at the time of filing.  Therefore, these new limitations introduce new matter into the disclosure.  Applicant argues that paragraph [0045] of the published application provides literal support for these new limitations.  However, paragraph [0045] of the published application states “spearmint extract containing 5% RA (in water) for 12 weeks via oral gavage once per day.”  The use of water as a carrier for the extract is not considered to provide support for the use of water as an extraction solvent.  The specification states that the spearmint is extracted prior to be mixed with water as the carrier for the gavage (see paragraph [0095]).  An artisan would readily appreciate that a carrier is distinct from an extraction solvent.  The specification is silent on how the spearmint extracts are produced.  Thus, there is not considered to be literal or inherent support for the use of water as an extraction solvent.

8.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is indefinite because it is unclear what characteristics an extract must have in order to be considered a “natural” extract.  The specification does not contain this limitation or provide a definition for this limitation.  Thus, the metes and bounds of what is considered to be a “natural” extract are unclear.

Claim Rejections - 35 USC § 103
9.	Claims 1, 2, 11, 17, 19, 22 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kott (US 2010/0137433) in view of Zhou (2010 3rd International Conference on Biomedical Engineering and Informatics (2010), pp 1723-1726 - cited by applicant in the IDS of 4/11/2014) and Reagan-Shaw (The FASEB Journal (2007) vol. 22, pp. 659-661).
Kott teaches a method for improving memory or impairing memory loss in a subject by administering a composition comprising a spearmint extract comprising rosmarinic acid to the subject. The reference teaches that the spearmint extract can be in the form of water extract (see claims 1, 8-11, 16, and 29 and paragraphs 35-37 and 80).  In addition, the reference teaches that the spearmint has a concentration of at least 7% rosmarinic acid (see paragraph 33, for example).  Furthermore, Kott teaches administering the spearmint extract such that it contains at least 90 mg of rosmarinic acid (see paragraph 36 and 40).  1285 mg of this spearmint extract would contain 90 mg rosmarinic acid (7% of 1285 mg).  Thus, the concentration of rosmarinic acid taught by Kott falls within the range claimed by applicant.  The reference teaches improving memory or impairing memory loss in general but does not teach specifically improving memory or impairing memory loss in an individual experiencing normal aging cognitive changes.  In addition, the reference teaches administering the extract so that a dosage of 300 mg or more of rosmarinic acid/day is administered (see paragraphs 36 and 40) but does not teach a dosage between 16-50 mg/kg/day.
	However, Zhou teaches that rosmarinic acid has cognitive enhancing effects that are useful in treating an aging individual.  The reference teaches that rosmarinic acid improves learning memory (see page 1723), synonymous with working memory which is an executive function as defined by applicant in the specification at paragraph [0012] of the published application.  Zhou teaches using a dosage of 100, 200, or 400 mg/kg/day in the mouse model (see page 1724).  Reagan-Shaw teaches that conversion of mouse dosage to human dosage is calculated by multiplying the mouse dosage by the Km factor for a mouse (3) and then dividing by the Km factor for a human (37) (see first paragraph of page 660).  Thus, the human dosages suggested by the mouse dosages in Zhou are 16 mg/kg/day for the 200 mg/kg dosage and 32 mg/kg/day for the 400 mg/kg dosage.  
Therefore, it was known in the art at the time of the invention that spearmint extracts comprising rosmarinic acid improve memory or impair memory loss and that rosmarinic acid is useful in enhancing cognition in aging individuals. Thus, an artisan of ordinary skill would reasonably expect that the rosmarinic acid containing spearmint extract of Kott would be useful for specifically improving the cognitive health or function in an individual experiencing normal aging cognitive changes using the dosages suggested by Zhou.  This reasonable expectation of successful results would motivate the artisan to modify Kott to include modifying the method for improving memory or impairing memory loss to include the selection of an individual experiencing normal aging cognitive changes as the subject treated in the method and using the dosages suggested by Zhou.
Zhou teaches administering the rosmarinic acid for 10 weeks (70 days) (see page 1724).  However, the references do not specifically teach administering the extract for a time period of at least 90 days.  However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Zhou specifically states that long-term administration is beneficial for producing an improvement in the age-related impairments (see page 1725).  Thus, an artisan of ordinary skill would by motivated to modify the length of time in which the extract is administered in order to determine the optimal amount of time for administration.  Given that Zhou teaches that prolonged administration is advantageous, an artisan would be motivated to optimize the dosage schedule for a long period of time such as that claimed by applicant.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. Applicant argues:
Zhou is cited for the alleged cognitive enhancing effects that are useful in treating an aging individual. (Office Action, p. 5). Zhou is directed to examination of the effects of RA as a natural scavenger of ONOO’ on the memory impairment in a mouse model inducted by acute i.c.v. injection of AB25-35 as a model for Alzheimer’s disease (Abstract). Zhou concluded that the memory protective effects of RA in the neurotoxicity of AB2s5-35 is due to its scavenging of ONOO, and that daily consumption of RA may protect against memory impairments observed in AD. (Abstract). The Kott reference mentions treatment of Alzheimer's disease, but it does not teach or suggest the use of rosmarinic acid in the treatment of individuals experiencing normal aging cognitive changes.

There is absolutely no teaching or suggestion of the administration of the Zhou or Kott compositions to an individual experiencing normal aging cognitive changes, as required by the claimed invention. While Zhou mentions treatment of Alzheimer's disease through treatment of mice models for Alzheimer’s disease, it does not teach or suggest the use of spearmint extract in the treatment of individuals experiencing normal aging cognitive changes. The mere fact that Alzheimer’s disease and normal cognitive aging may occur in the same patient does not mean that a use that treats Alzheimer’s disease will be effective in improving cognitive function in those experiencing normal cognitive aging, and there is no reason for persons skilled in the art to look to Zhou or Kott for such teachings…

However, these arguments are not persuasive.  Zhou specifically states “The aim is to study the protective effects of Rosmarinic acid (RosA) on age-related behavior in senescent mice…(abstract, emphasis added).”  Zhou also states “Brain senescence played an important role in aging tissues… (First paragraph, introduction section);” and “The aim of this study was to investigate the effect and mechanism of RosA on aging-related behavior…(emphasis added, Last paragraph, introduction section).  Furthermore, Zhou states “In conclusion, these results and above other reported indicated that RosA may have potential value in the treatment of aged-related behavior…(emphasis added, last paragraph Discussion section).  Thus, Zhou clearly teaches the treatment of an individual experiencing normal aging related changes to cognition and does not only teach the treatment of Alzheimer’s disease as asserted by applicant.  Therefore, the treatment of this subject population is specifically suggested by Zhou.  Consequently, applicant’s argument is not persuasive.
Double Patenting
10.	Claims 1, 2, 11, 17, 19, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-9, and 16 of copending Application No. 14/609,907 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.
11.	Claims 1, 2, 11, 17, 19, 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 15, 18-24, 51, and 52 of copending Application No. 14/962,537 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.

12.	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655